Order entered December 11, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01280-CR

                           MICHAEL EARL SMITH, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F13-58426-L

                                         ORDER
       We GRANT Official Court Reporter Belinda G. Baraka’s December 9, 2014 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE